[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: COUNSEL FEES
Section 7-101a of the Connecticut General Statutes requires a municipality to protect and save harmless municipal officers from financial loss or expense, including legal fees and costs, arising out of any claim, suit or judgment by reason of alleged negligence on the part of such officer while acting in the discharge of his duties.
The case of Norwich v. Silverberg, 202 Conn. 367
(1986), decides the question of whether the statute affords indemnity to municipal officers whom the municipality itself sues for negligence in the negative. In that case, the City of Norwich sought damages for legal malpractice from its corporation counsel over a disputed tax assessment. The defendant filed a counterclaim demanding reimbursement under the statute for any amounts they might be ordered to pay as well as any expenses incurred as a result of the suit. The court held that the statute does not apply to actions brought by municipalities against their own officers or employees. CT Page 2542 Nor does it apply to any actions except those by third party plaintiffs.
The instant case is not brought by the municipality against an officer of the municipality but by one officer against another. Accordingly, the court finds that the case of Norwich v. Silverberg, supra, is not applicable.
The statute, therefore, does apply to this case and the defendant is entitled to her attorney's fees.
The court therefore grants the defendant's motion for reimbursement of costs of defense and legal fees and awards the defendant $1,980 in legal fees.
Hurley, J.